Citation Nr: 0907243	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  08-36 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

3.  Entitlement to service connection for arthritis, claimed 
as secondary to a back disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran served on active duty from January 1989 to July 
1989.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
bipolar disorder, his petition to reopen his previously 
denied claim for service connection for a back disability, 
and his claim for service connection for arthritis, as 
secondary to a back disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his October 2008 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing).  The Veteran subsequently 
submitted a November 2008 Form 9 in which he again indicated 
that he desired a Travel Board hearing.

In February 2009, the Board received a letter from the 
Veteran requesting that he "personally appear before the 
Board and give testimony concerning my appeal."  

As the Veteran has the right to a Travel Board hearing and 
has not yet been afforded the hearing, a remand is required 
for such a hearing to be scheduled.  See 38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2008).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


